RENDERED: NOVEMBER 5, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0050-MR


DOWARD HEATH MCCALL                                               APPELLANT



                 APPEAL FROM CARTER CIRCUIT COURT
v.              HONORABLE REBECCA K. PHILLIPS, JUDGE
                        ACTION NO. 13-CI-00174



LONICA L. MCCALL
(NOW CLARK)                                                          APPELLEE



                               OPINION
                       VACATING AND REMANDING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: Doward Heath McCall (“Heath”) appeals from the

Carter Family Court’s findings of fact and conclusions of law which denied his

motion to be designated the primary residential custodian and to modify time-

sharing of his children with his ex-wife, Lonica L. McCall, now Clark (“Lonica”).
Heath argues that the family court applied the wrong statutory standard in making

its determination and ignored evidence of improper behavior by the children’s

stepbrother. Because we agree that the family court applied the wrong standard in

deciding Heath’s motion, we vacate its findings of fact and conclusions of law and

remand for new findings under the appropriate standard.

             Heath and Lonica were married on June 12, 2009. They have two

daughters, A.M. and M.M., who were aged thirteen and nine respectively at the

time of the evidentiary hearing in this case. Lonica filed a petition for dissolution

of marriage on June 6, 2013, and a decree of dissolution was entered on August 26,

2013. The parties agreed to joint custody of the children with Lonica designated as

the primary residential custodian.

             In March 2020, Lonica married Chuck Clark. Chuck has a son who

was eleven years of age at the time of the hearing. He and his son reside in the

same home with Lonica, M.M., and A.M.

             On August 14, 2020, Heath filed a motion requesting designation as

the primary residential custodian and limiting Lonica to guideline time-sharing. In

the accompanying affidavit, Heath stated that since the dissolution of their

marriage, Lonica had been married three times and became engaged four times.

He expressed concern that Lonica was providing a very unstable home life for their




                                         -2-
daughters. He also alleged that she fabricated health scares for herself and the

elder daughter, A.M., in order to generate community sympathy.

             Following a hearing, the family court issued findings of fact and

conclusions of law. The court found that Heath had “an issue” with Lonica

remarrying, and noted that he himself is not married and has a live-in girlfriend.

The court further found that Heath works regularly, leaves early for work at around

5 to 7 a.m. and occasionally works out of town. On these occasions, the children

would be in the care of his girlfriend. The court found there was no testimony or

evidence that Lonica was fabricating health scares or that she punished the children

for complaining about moving husbands into the home. The court cited the

testimony of the Director of Pupil Personnel for the Carter County Schools that

neither M.M. nor A.M. has an issue with attendance or grades and that Heath did

not deny these facts. The court noted A.M.’s testimony that she wants to spend

more time at her father’s home and M.M.’s testimony that she wishes everything to

stay the same.

             The family court denied Heath’s motion to modify timesharing,

concluding that “[p]ursuant to [Kentucky Revised Statutes (“KRS”)] 403.340

Respondent [Heath] has not presented any evidence that the child’s present

environment may endanger seriously his/her physical, mental, moral or emotional

health; or that custodian has placed the child with a de facto custodian.”


                                         -3-
              Heath filed a motion to alter, amend, or vacate, on the grounds that the

court should have applied the “best interests of the child” standard and had ignored

testimony from A.M. that Chuck’s son had behaved inappropriately towards her.

He also filed a motion for additional findings of fact regarding this testimony. The

trial court summarily denied the motions and this appeal by Heath followed.

              Heath’s first argument concerns the statutory standard applied by the

family court in deciding his motion. The family court applied the standard found

in KRS 403.340, the statute which governs the modification of a custody decree.

But Heath was not seeking a modification of the decree which specified that he and

Lonica shared joint custody of the children. He was seeking to become the

primary residential parent “which would be a modification of timesharing under

joint custody.” Pennington v. Marcum, 266 S.W.3d 759, 768-69 (Ky. 2008).

Heath was “asking the court to consider what is in the best interests of the child as

to where and to what extent the child spends time, not that he become the sole

decision-maker.” Id. The applicable standard under these circumstances is found

in KRS 403.320, which governs the modification of visitation.

              KRS 403.320(3) provides: “The court may modify an order granting

or denying visitation rights whenever modification would serve the best interests of

the child; but the court shall not restrict a parent’s visitation rights unless it finds

that the visitation would endanger seriously the child’s physical, mental, moral, or


                                            -4-
emotional health.” “[U]nder KRS 403.320(3), a court can modify timesharing if it

is in the best interests of the child, but it can only order a ‘less than reasonable’

timesharing arrangement if the child’s health is seriously endangered.” Layman v.

Bohanon, 599 S.W.3d 423, 429 (Ky. 2020).

              The family court in this case evaluated the evidence for signs that the

children’s present environment seriously endangered their physical or emotional

health. This factor would only come into play, however, if the court wished to

modify timesharing to give Lonica a “less than reasonable” timesharing

arrangement.

              Accordingly, this matter is remanded for the family court to consider

the evidence under the “best interests of the child” standard found in KRS

403.320(3) As to Heath’s contention that the family court failed to consider and

give sufficient weight to A.M.’s testimony about her stepbrother’s behavior, on

remand the family court will be given the opportunity to review this evidence again

and decide if it is pertinent to its analysis.

              For the foregoing reasons, the findings of fact and conclusions of law

of the Carter Family Court are vacated and the matter is remanded for further

proceedings in accordance with this Opinion.

              ALL CONCUR.




                                            -5-
BRIEFS FOR APPELLANT:   BRIEF FOR APPELLEE:

Robert W. Miller        Justin Criswell
Grayson, Kentucky       Grayson, Kentucky




                        -6-